--------------------------------------------------------------------------------

Exhibit 10.1
 
AMENDMENT NO. 1 TO THE AMENDED AND RESTATED
SUPPLEMENTAL EXECUTIVE RETIREMENT PLAN AGREEMENT
BETWEEN MALVERN FEDERAL SAVINGS BANK AND DENNIS BOYLE
 
This Amendment No. 1 to the Amended and Restated Supplemental Executive
Retirement Plan Agreement (the “SERP”) between Malvern Federal Savings Bank (the
“Bank”) and Dennis Boyle (the “Executive”) is dated and effective as of the 5th
day of December 2014.  The SERP was originally effective as of April 1, 2004 and
was last amended and restated effective as of December 16, 2008.  Capitalized
terms which are not defined herein shall have the same meaning as set forth in
the SERP.
 
WHEREAS, the SERP was designed to provide supplemental retirement and death
benefits to the Executive;
 
WHEREAS, the Bank desires to freeze the benefits payable under the SERP in order
to reduce its future compensation expense, with the amount of the frozen benefit
to be equal to the amount of the benefit that would be payable to the Executive
if he had an Early Termination (as defined in section 1.7 of the SERP) as of the
date of this amendment (i.e., the Accrued Liability shown in Schedule A to the
SERP as of September 30, 2014, as required by Section 5.1 of the SERP);
 
WHEREAS, Section 7.1 of the SERP permits the Bank to amend the SERP at any time
pursuant to an agreement executed by the Bank and the Executive;
 
WHEREAS, as an inducement to have the Executive execute this Amendment, the Bank
is willing to reduce the length of the non-compete period in Section 5.4 of the
SERP from five years following commencement of the benefits to one year
following such commencement; and
 
WHEREAS, the Executive acknowledges that Section 7.2 of the SERP permits the
Bank to unilaterally terminate the SERP at any time, without reducing the
non-compete period in Section 5.4 of the SERP;
 
NOW, THEREFORE, in consideration of the premises, the mutual agreements herein
set forth, and such other consideration the sufficiency of which is hereby
acknowledged, the parties hereto hereby agree as follows:
 
1.           Amendment to Section 2.1.1.  Section 2.1.1 of the SERP is hereby
amended and restated to read in its entirety as follows:
 
 
“2.1.1
Amount of Benefit. The annual benefit under this Section 2.1 is $24,579.47,
which represents one-fifteenth of the Accrued Liability as of September 30,
2014.”

 

 

 

 

 
2.           Amendment to Section 2.2.1. Section 2.2.1 of the SERP is hereby
amended and restated to read in its entirety as follows:
 
 
“2.2.1
Amount of Benefit. The annual benefit under this Section 2.2 is $24,579.47,
which represents one-fifteenth of the Accrued Liability as of September 30,
2014.”

 
3.           Amendment to Section 2.3.1. Section 2.3.1 of the SERP is hereby
amended and restated to read in its entirety as follows:
 
 
“2.3.1
Amount of Benefit. The annual benefit under this Section 2.3 is $24,579.47,
which represents one-fifteenth of the Accrued Liability as of September 30,
2014.”

 
4.           Amendment to Section 2.4.1. Section 2.4.1 of the SERP is hereby
amended and restated to read in its entirety as follows:
 
 
“2.4.1
Amount of Benefit. The annual benefit under this Section 2.4 is $24,579.47,
which represents one-fifteenth of the Accrued Liability as of September 30,
2014.”

 
5.           Amendment to Section 3.1.1. Section 3.1.1 of the SERP is hereby
amended and restated to read in its entirety as follows:
 
 
“3.1.1
Amount of Benefit. The benefit under this Section 3.1 is $368,692, which
represents the Accrued Liability as of September 30, 2014.”

 
6.           Amendment to Section 5.4. The first paragraph of Section 5.4 of the
SERP (the paragraph immediately preceding clauses (i) through (v) of such
section) is hereby amended and restated to read in its entirety as follows:
 
“Non-compete Provision.  The Executive shall forfeit any unpaid benefits under
this Agreement if during the term of this Agreement, and for a period of one
year after payment of benefits has commenced, the Executive, directly or
indirectly, either as an individual or as a proprietor, stockholder partner,
officer, director, employee, agent, consultant or independent contractor of any
individual, partnership, corporation or other entity (excluding an ownership
interest of three percent (3%) or less in the stock of a publicly-traded
company):”
 
7.           Effectiveness.  This Amendment shall be deemed effective as of the
date first written above, as if executed on such date.  Except as expressly set
forth herein, this Amendment shall not by implication or otherwise alter,
modify, amend or in any way affect any of the other terms, conditions,
obligations, covenants or agreements contained in the SERP, all of which are
ratified and affirmed in all respects and shall continue in full force and
effect and shall be otherwise unaffected.
 
8.           Governing Law.  This Amendment shall be governed by and construed
in accordance with the laws of the Commonwealth of Pennsylvania.
 

2

 

 

 
9.           Counterparts.  This Amendment may be executed in any number of
counterparts, each of which shall for all purposes be deemed an original, and
all of which together shall constitute one and the same instrument.
 
(Signature page follows)
 

3

 

 

 
IN WITNESS WHEREOF, the Bank and the Executive have caused this Amendment to be
executed effective as of the day and year first written above.
 

  MALVERN FEDERAL SAVINGS BANK             By: /s/ Anthony C. Weagley      
Anthony C. Weagley       Chief Executive Officer and President            
EXECUTIVE             By: /s/ Dennis Boyle       Dennis Boyle  

 

4

 